PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gelbart, Daniel
Application No. 16/150,055
Filed: 2 Oct 2018
For: Method of Making Metal Objects by Casting
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw holding of abandonment filed September 28, 2020, which is also treated as a request for relief under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act).

The petition to withdraw holding of abandonment is DISMISSED.

The request for relief under the CARES Act is DISMISSED.

The application became abandoned May 27, 2020, for failure to timely respond to the Notice of Non-Compliant Amendment (37 CFR 1.121) mailed March 26, 2020, which set a two (2) month shortened period for reply. No Notice of Abandonment was mailed. On June 11, 2020, a reply was filed, without an extension of time. On August 20, 2020, a Notice Requiring Extension of Time Fee No New Time Period is Provided was mailed, stating that the reply received on June 11, 2020 was received after the expiration of the period for reply set in the Office action of March 26, 2020, and the application will become abandoned if the appropriate extension of time fee was not provided by petition under 37 CFR 1.136(a). On September 23, 2020, a Notice of Abandonment was mailed.

Petitioner states:

In response to the above Office Action, please accept my apology for responding late, partly because of Covid l9. I understand the USPTO grants extensions during the Covid l9 situation. I'm enclosing the petition and payment for an extension, per the Office Action instructions.

On April 28, 2020, the USPTO issued the Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees (“the April 2020 Notice”). The April 2020 Notice stated, in pertinent part that an reply to an Office notice or action issued during examination or patent publication processing due between, and inclusive of, both March 27, 2020 and May 31, 2020, will be considered timely if filed on or before June 1, 2020, provided that the filing or 

On May 27, 2020, the USPTO issued the May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others (“the May 2020 Notice”). The May  2020 Notice stated that, for small and micro entities only, pursuant to the CARES Act Notice dated April 28, 2020, filings that would have been deemed timely if filed by June 1, 2020, will now be deemed timely if filed by July 1, 2020. 

Petitioner’s argument has been considered, but is not persuasive. In order to qualify for relief under the CARES Act, the reply must be filed with a statement that the delay in filing or payment was due to the COVID-19 outbreak as defined in the Notice. The subject request is not accompanied by a statement that the delay in filing was due to the COVID-19 outbreak. The reply states that the delay was due “partly” to COVID-19, which indicates that the delay was due at least in part to another cause. As such, a proper statement that the delay was due to the COVID-19 outbreak has not been filed.

The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee due. A five month extension of time and fee were required to make the extension of time fee received September 28, 2020 and amendment filed June 11, 2020 a timely reply to the Notice mailed March 26, 2020. Only a three (3) month extension of time was received. As such, a proper and timely reply to the Notice mailed March 26, 2020 was not filed.

37 CFR 1.135(a) states that if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136 , the application will become abandoned unless an Office action indicates otherwise. 37 CFR 1.135(b) states that prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. 

A proper and timely reply to the Notice mailed March 26, 2020 was not filed. Additionally, petitioner’s response does not comply with the requirements of the CARES Act Notices to be eligble for relief. Therefore, the holding of abandonment cannot be withdrawn.

The petition to withdraw holding of abandonment is DISMISSED.

The request for relief under the CARES Act is also DISMISSED.

Any request for reconsideration must be filed within TWO (2) MONTHS of the date of this decision. This time period may not be extended. 37 CFR 1.181(f).


ALTERNATIVE VENUE

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

1 

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl:		PTO/SB/64 (12-20) Petition For Revival of an Application for Patent Abandoned Unintentionally Under 37 CFR 1.137(a)





    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)